AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00108-LGW-BWC Document 26 Filed 06/15/21 Page 1 of 2

Sn the United States District Court
For the Southern District of Georgia
Brunswick Division

CHAD SEAN TWO HEARTS,

Plaintiff, CIVIL ACTION NO.: 2:20-cv-108

Vv.

WARDEN D. EDGE; CHAPLIN KEN
HARRIS; OFFICER HOWELL; and
OFFICER WEBBER,

* * * F HH KF KF HF KF HF F

Defendants.

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 23. No party to this action filed
Objections to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court and DISMISSES
Plaintiff’s claims against Defendant Edge and his monetary
damages claims against Defendants in their official capacities.
Plaintiff’s First Amendment and Religious Freedom Restoration

Act claims against Defendants Harris, Howell, and Webber remain

 
AQ 72A
(Rev. 8/82)

 

Case 2:20-cv-00108-LGW-BWC Document 26 Filed 06/15/21 Page 2 of 2

pending. Id.; Dkt. No. 24.

SO ORDERED, this ee day of /

Any ©. , 2021.

 

 
   

 

SOUZHERN DISTRICT OF GEORGIA

 
